 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    La Parker Everett,                                No. CV-17-4453-PHX-JAT (DMF)
10                            Plaintiff,
11    v.                                                ORDER
12    Paul Penzone, et al.,
13                            Defendants.
14
15          Plaintiff, currently an inmate at Arizona State Prison Complex-Lewis, filed a pro se

16   Prisoner Civil Rights First Amended Complaint on April 27, 2018 (Doc. 11). On July 31,

17   2018, the Court ordered Plaintiff to file a Notice of Substitution within 120 days

18   substituting the actual names of Defendants Medical Providers (Doc. 14 at 10). Plaintiff

19   was warned that “if he fails to timely comply with every provision of this Order, including

20   these warnings, the Court may dismiss this action without further notice” (Id.). The Court

21   later extended the time for Plaintiff to file his Notice of Substitution several times (Docs.

22   18, 22, 26). The extended deadline ended on February 28, 2019. As of this date, Plaintiff

23   has not filed his Notice of Substitution substituting the actual names of Defendants Medical

24   Providers. The Court has given Plaintiff sufficient opportunity to discover the names and

25   he has failed to timely do so.

26          The Court also warned Plaintiff that if he failed to timely obtain a waiver of service

27   of the summons or complete service of the Summons and First Amended Complaint on a

28   Defendant, the action may be dismissed as to each Defendant not served. Fed. R. Civ. P.
 1   4(m); LRCiv 16.2(b)(2)(B)(ii) (Doc. 14 at 10).         The service packet was returned
 2   unexecuted as to Defendant E-3773 (Doc. 20, November 20, 2018). The Court has given
 3   Plaintiff sufficient opportunity to discover the name of Defendant E-3773 and serve
 4   Defendant E-3773. Defendant E-3773 has not been served, the time to do so has expired
 5   (see Docs. 14, 26).
 6          Accordingly,
 7          IT IS THEREFORE ORDERED dismissing without prejudice the claims as to
 8   Defendants Medical Providers (including Defendant John Doe Doctor Provider) and
 9   Defendant John Doe Sheriff Detention Officer, #E-3773. Because these are the last
10   remaining Defendants in this case, the Clerk of the Court shall enter judgment accordingly.
11          Dated this 9th day of April, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
